FILED
                                                                United States Court of Appeals
                                       PUBLISH                          Tenth Circuit

                         UNITED STATES COURT OF APPEALS                March 18, 2020

                                                                   Christopher M. Wolpert
                               FOR THE TENTH CIRCUIT                   Clerk of Court
                           _________________________________

ELNA SEFCOVIC, LLC; WHITE RIVER
ROYALTIES, LLC; JUHAN, LP; ROY
ROYALTY, INC., individually and on
behalf of all others similarly situated,

       Plaintiffs - Appellees,

v.
                                                         No. 19-1121
TEP ROCKY MOUNTAIN, LLC,

       Defendant - Appellee.

------------------------------

CHARLES DEAN GONZALES;
SUSANNAH GONZALES; TED L.
VAUGHAN; HILDA VAUGHAN,

       Objectors,

IVO LINDAUER; SIDNEY LINDAUER;
RUTH LINDAUER; DIAMOND
MINERALS,

       Intervenors - Appellants,

and

THE LAW OFFICES OF GEORGE A.
BARTON, PC,

       Movant - Appellee.
                      _________________________________
                      Appeal from the United States District Court
                              for the District of Colorado
                           (D.C. No. 1:17-CV-01990-MEH)
                        _________________________________

David G. Seely, Fleeson, Gooing, Coulson & Kitch, L.L.C., Wichita, Kansas (Thomas D.
Kitch, Gregory J. Stucky, Ryan K. Meyer, Fleeson, Gooing, Coulson & Kitch, L.L.C.,
Wichita, Kansas; George Robert Miller, G. R. Miller, P.C., Durango, Colorado; and
Nathan A. Keever, Dufford, Waldeck, Milburn & Krohn, LLP, Grand Junction,
Colorado, with him on the briefs) for Intervenors−Appellants.

Christopher A. Chrisman, Holland & Hart LLP, Denver, Colorado (John F. Shepherd,
P.C., Holland & Hart LLP, Denver, Colorado; George A. Barton and Stacy A. Burrows,
Law Offices of George A. Barton, P.C., Overland Park, Kansas, with him on the brief),
for Appellees.
                       _________________________________

Before PHILLIPS, McHUGH, and MORITZ, Circuit Judges.
                   _________________________________

McHUGH, Circuit Judge.
                    _________________________________


       This appeal arises out of a class action contract dispute. Appellants intervened in

the district court, seeking to dismiss the action for lack of federal subject matter

jurisdiction. Through two separate motions to dismiss, the briefing from both parties

confused the bounds of federal subject matter jurisdiction and conflated that concept with

the doctrines of abstention and comity, and with matters of venue and forum. Despite this

misdirection, the district court properly exercised jurisdiction and rebuffed appellants’

attempts to unwind nearly eighteen months of class action litigation. We affirm.

                                 I.      BACKGROUND

       Appellee-defendant TEP Rocky Mountain, LLC (“TEP”) operates wells that

produce natural gas in Colorado. These wells are subject to various leases or royalty

                                              2
agreements under which the owners of such instruments receive a share of profits

from the sale of natural gas.

      Appellant-intervenors Ivo Lindauer, Sidney Lindauer, Ruther Lindauer, and

Diamond Minerals LLC (the “Lindauers” or the “Intervenors”), are the

representatives for a class of royalty owners who filed suit in 2006 in Colorado state

court (the “Lindauer class” or “Lindauer litigation”), alleging that TEP had

underpaid royalties on various leases and royalty agreements. In 2008, TEP and the

Lindauer class entered into a settlement agreement (the “Lindauer SA”) purporting to

“resolve all class claims relating to past calculation of royalt[ies]” and to “establish

certain rules to govern future royalty” payments. App. at 411.

      The Lindauer SA declared that the state court would retain “continuing

jurisdiction” to enforce provisions of the settlement related to “the description of past

and future royalty methodologies.” App. at 427–28. The state court also issued a

judgment (the “stipulated judgment” or “consent decree”) certifying the class and

approving the Lindauer SA. This stipulated judgment concluded that the Lindauer

SA was “fair, adequate and reasonable” and stated that the parties “shall take any and

all steps necessary to implement the [Lindauer SA] according to its terms and the

terms of [the stipulated judgment].” App. at 447, 448. Finally, the stipulated

judgment included the following provision:

             Without affecting the finality of this Final Judgment in any way, this
      Court shall retain continuing jurisdiction of this action to address any issues
      concerning implementation of the Settlement Agreement and enforcing this
      Final Judgment.
3
Ohio App. at 449.

      Approximately eight years passed, seemingly free of incident. But on July 18,

2017, a subset of the Lindauer class (the “Sefcovic class”)1 initiated this action

against TEP in Colorado state court, alleging that TEP had calculated and paid

royalties in a manner inconsistent with the Lindauer SA and contrary to the

underlying royalty agreements. TEP removed the case to federal court on August 17,

2017. The parties engaged in discovery and ultimately reached a proposed class

settlement. One year later, on August 16, 2018, the district court2 issued an order

preliminarily approving the settlement and permitting the notice to be mailed to the

Sefcovic class members.

      Less than a month later, on September 14, 2018, the Lindauers filed a “Motion

to Enforce Court Order and Settlement Agreement” in Garfield County District

Court—the Colorado state court that had entered the stipulated judgment in the

Lindauer litigation. That motion made no mention of the federal action alleging

breaches of the Lindauer SA—initiated fourteen months prior and having reached

preliminary approval of a class settlement agreement. The state court initially ordered

TEP to show cause why it should not be held in contempt for breaching the terms of



      1
         The Sefcovic class is composed of parties to the Lindauer SA with leases and
royalty agreements falling into four of thirteen categories created in the Lindauer
litigation.
      2
        The Sefcovic class and TEP consented to the Magistrate Judge presiding over
this matter. We therefore refer to the Magistrate Judge’s orders as those of the district
court.
                                            4
the Lindauer SA but subsequently stayed the proceedings to “await [the federal

district court’s] ruling on pending motions.” App. at 1039–40.

       On September 28, 2018, the Lindauers filed a motion to intervene in the

federal district court proceeding. Before the district court ruled on the motion to

intervene, the Lindauers filed a motion to dismiss, arguing the court lacked subject

matter jurisdiction based on the stipulated judgment’s clause retaining “continuing

jurisdiction” in the state court. The district court then “dismissed [the action] without

prejudice based on [its] independent assessment of subject matter jurisdiction” and

largely because of the state court’s retention of jurisdiction over the Lindauer SA.

App. at 1052. It therefore dismissed the Lindauers’ motion to intervene as moot and

vacated the fairness hearing on the proposed Sefcovic SA. App. at 1052–53.

       TEP filed a motion to reconsider, arguing the district court’s jurisdiction was

proper despite the state court’s retention of jurisdiction. The Lindauers filed a

renewed motion to intervene, which the district court granted, and a renewed motion

to dismiss, arguing again that the district court lacked subject matter jurisdiction

and/or should have abstained from presiding over the case under Younger or

Colorado River abstention.

       The district court granted TEP’s motion to reconsider and reinstated the case

on January 23, 2019. In doing so, the district court clarified that in its original order

it believed “dismissal would be appropriate here under principles of comity and wise

judicial administration . . . akin to the doctrine set forth in Colorado River.” App. at

1084. The court explained that

                                            5
       (1) courts are authorized to retain jurisdiction over settlement agreements,
       and (2) when a court has done so, and that jurisdiction is explicitly (or
       implicitly under the totality of circumstances) exclusive, then (3) the
       doctrine of comity permits a court, even in the presence of subject matter
       jurisdiction, to defer to the settlement court in cases requiring the
       interpretation and enforcement of the settlement agreement.

App. at 1086 (footnote omitted). But because this doctrine is non-jurisdictional and

thus “not an absolute obligation,” the district court determined that dismissal was

inappropriate for a variety of reasons, including that Intervenors were aware of this

litigation but opted to intervene only after preliminary approval of the settlement

agreement. App. at 1086.

       The district court subsequently approved the Sefcovic SA,3 and Intervenors

timely appealed the district court’s determination that it possessed subject matter

jurisdiction.

                                  II.    DISCUSSION

       In seeking dismissal of this action below, Intervenors relied primarily on two

similar provisions appearing in the Lindauer SA and the stipulated judgment adopted

by the state court. Those provisions declare that the state court retains “continuing

jurisdiction” to enforce the Lindauer SA and the stipulated judgment. Intervenors

argued below, and they maintain on appeal, that those provisions vest “exclusive

jurisdiction over the parties and subject matter” in the state court. Aplt. Br. at 17.



       3
        The district court approved the Sefcovic SA over the objections of several
class members. Those objections form the basis of a separate appeal (Case No.
19-1120) heard by the same panel and resolved by a separate Order and Judgment
issued concurrently with this Opinion.
                                             6
Because many of their arguments rest in whole or in part on Intervenors’ erroneous

assertion that the district court was without subject matter jurisdiction, we begin with

a discussion of subject matter jurisdiction. We then proceed to distinguish that

concept from doctrines of abstention and matters of venue and forum, and conclude

by applying these concepts to this appeal.

                            A.    Subject Matter Jurisdiction

       “Subject matter jurisdiction defines the court’s authority to hear a given type

of case.” Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009) (quoting

United States v. Morton, 467 U.S. 822, 828 (1984)). “Only Congress may determine a

lower federal court’s subject-matter jurisdiction.” Kontrick v. Ryan, 540 U.S. 443,

452 (2004) (emphasis added) (citing U.S. Const. Art. III, § 1). Thus, the scope of a

federal court’s subject matter jurisdiction is governed exclusively by acts of

Congress.4 And when Congress grants subject matter jurisdiction, no other entity—

not the litigants and not the states—can divest a federal court of the same.5 See


       4
        Congress, in turn, is constrained in the types of matters it can authorize the
federal courts to adjudicate by Section 2 of Article III of the Constitution.
       5
         Nor can a state court achieve the same result by enjoining federal
proceedings. See Donovan v. City of Dallas, 377 U.S. 408, 412–13 (1964) (“While
Congress has seen fit to authorize courts of the United States to restrain state-court
proceedings in some special circumstances, it has in no way relaxed the old and well-
established judicially declared rule that state courts are completely without power to
restrain federal-court proceedings in in personam actions . . . .” (footnotes omitted)).
One practical exception exists when parallel state and federal “suits are in rem, or
quasi in rem, so that the court, or its officer, has possession or must have control of
the property which is the subject of the litigation.” Princess Lida v. Thompson, 305
U.S. 456, 466 (1939). Because only one tribunal can exercise control over the subject
property, the rule, “applicable to both federal and state courts,” is that “the court first
                                             7
Marshall v. Marshall, 547 U.S. 293, 313 (2006) (“Jurisdiction is determined ‘by the

law of the court’s creation and cannot be defeated by the extraterritorial operation of

a [state] statute . . . , even though it created the right of action.’” (alterations in

original) (quoting Tenn. Coal, Iron, & R.R. Co. v. George, 233 U.S. 354, 360

(1914))); Ry. Co. v. Whitton’s Adm’r, 80 U.S. (13 Wall.) 270, 286 (1871)

(“Whenever a general rule as to property or personal rights . . . is established by State

legislation . . . the jurisdiction of the [federal] court in such a case is not subject to

State limitation.”); Odom v. Penske Truck Leasing Co., L.P., 893 F.3d 739, 742 (10th

Cir. 2018) (“Congress alone defines the lower federal courts’ subject-matter

jurisdiction.”).6



assuming jurisdiction over property may maintain and exercise that jurisdiction to the
exclusion of the other.” Id. Both this action and the Lindauer action were brought in
personam.
       6
         See also VanDesande v. United States, 673 F.3d 1342, 1350 (Fed. Cir. 2012)
(citing “the well-established rule that neither a court nor the parties has the power to
alter a federal court’s statutory grant of subject matter jurisdiction”); Begay v. Kerr-
McGee Corp., 682 F.2d 1311, 1315 (9th Cir. 1982) (“[S]tate law may not control or
limit the diversity jurisdiction of the federal courts. The district court’s diversity
jurisdiction is a creature of federal law under Article III and 28 U.S.C. § 1332(a).
Pursuant to the supremacy clause, [§] 1332(a) preempts any contrary state law.”);
Markham v. City of Newport News, 292 F.2d 711, 716 (4th Cir. 1961) (“[A] court, in
determining its own jurisdiction, must look to the constitution and laws of the
sovereignty which created it. The laws of a state cannot enlarge or restrict the
jurisdiction of the federal courts or those of any other state.”); McGarry v. Lentz, 13
F.2d 51, 52 (6th Cir. 1926) (“Obviously, no state Legislative can regulate, limit, or
control the jurisdiction of the federal courts, nor can the laws of any state preclude
resort to the federal courts, nor confer exclusive jurisdiction upon a designated state
court, in a class of cases of which the federal courts of equity have theretofore been
accustomed to assume jurisdiction.”).

                                              8
       That many of Congress’s statutory grants of subject matter jurisdiction operate

to create concurrent jurisdiction between state and federal courts is of no

significance, at least so far as subject matter jurisdiction is concerned. Indeed, the

Supreme Court “has repeatedly held that ‘the pendency of an action in the state court

is no bar to proceedings concerning the same matter in the Federal court having

jurisdiction.’” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 292

(2005) (quoting McClellan v. Carland, 217 U.S. 268, 282 (1910)); see also Donovan

v. City of Dallas, 377 U.S. 408, 412 (1964) (“[W]here the judgment sought is strictly

in personam, both the state court and the federal court, having concurrent

jurisdiction, may proceed with the litigation at least until judgment is obtained in one

of them which may be set up as res judicata in the other.” (quoting Princess Lida v.

Thompson, 305 U.S. 456, 466 (1939))).

                                    B.     Abstention

       Nevertheless, the Supreme Court has counseled that a district court may, and

sometimes must, abstain from hearing a matter that otherwise finds a statutory basis

for subject matter jurisdiction. See Exxon Mobil, 544 U.S. at 292 (“Comity or

abstention doctrines may, in various circumstances, permit or require the federal

court to stay or dismiss the federal action in favor of the state-court litigation.”). But

when cases present circumstances implicating these doctrines, no question is raised

as to the court’s subject matter jurisdiction.7 Rather, when a federal court may or


       7
         In its first order dismissing the case for lack of subject matter jurisdiction,
the district court indicated its belief that the Supreme Court and this court “routinely”
                                             9
must abstain from exercising its unquestioned subject matter jurisdiction over a

dispute, it does so pursuant to a power derived from the “historic discretion exercised

by federal courts ‘sitting in equity.’” Quackenbush v. Allstate Ins. Co., 517 U.S. 706,

718 (1996).8 But because of the “virtually unflagging obligation of the federal courts

to exercise the jurisdiction given them,” the Supreme Court has repeatedly cautioned

that “[a]bstention from the exercise of federal jurisdiction is the exception, not the


find that a district court “lacks” subject matter jurisdiction when Younger abstention
applies. App. at 1044. Although the mandatory nature of Younger abstention is
concededly confusing in this respect, we have taken care to clarify—in a case cited
by the district court—that “Younger is a doctrine of abstention [that] . . . differs from
a case in which the district court is barred at the outset from exercising its
jurisdiction.” D.A. Osguthorpe Family P’ship v. ASC Utah, Inc., 705 F.3d 1223, 1230
n.8 (10th Cir. 2013).
         For the proposition that the Supreme Court uses jurisdiction interchangeably
with abstention, the district court also cited to Exxon Mobil Corp. v. Saudi Basic
Indus. Corp., 544 U.S. 280 (2005). But Exxon Mobil was not decided on abstention.
Rather, Exxon Mobil involved the Rooker-Feldman doctrine, a principle that gives
effect to the fact that Congress has authorized only the Supreme Court to exercise
appellate review of state court judgments. See Exxon Mobil, 544 U.S. at 291
(“Rooker and Feldman exhibit the limited circumstances in which this Court’s
appellate jurisdiction over state-court judgments, 28 U.S.C. § 1257, precludes a
United States district court from exercising subject-matter jurisdiction in an action it
would otherwise be empowered to adjudicate under a congressional grant of authority
. . . .”). By enacting 28 U.S.C. § 1257, Congress placed a limitation on the subject
matter jurisdiction of the lower federal courts to review state court judgments. Thus,
when a federal action presents Rooker-Feldman circumstances, a district court is in
fact without subject matter jurisdiction to adjudicate it.
       8
        Due to this equitable origin, a federal court has “the power to dismiss or
remand cases based on abstention principles only where the relief being sought is
equitable or otherwise discretionary.” Quackenbush v. Allstate Ins. Co., 517 U.S.
706, 731 (1996). In an action for money damages that otherwise implicates the
concerns underlying a particular abstention doctrine, a district court may do no more
than stay the federal litigation while it awaits the state court’s resolution of the state
proceeding. See id. at 730–31.

                                            10
rule.” Colo. River Water Conservation Dist. v. United States, 424 U.S. 800, 813, 817

(1976).

          C.    Private Agreements Preselecting Particular Fora or Venue

      Finally, when a case finds subject matter jurisdiction and further does not

implicate interests underlying the abstention doctrines, a federal district court may

yet be required to give effect to the parties’ prior agreement that any disputes

between them be litigated in a particular venue or forum. An agreement of this sort

has absolutely no bearing on a federal court’s subject matter jurisdiction. Rather,

when parties select in advance the exclusive venue and/or forum for the resolution of

future disputes, and one party timely seeks enforcement of that agreement, federal

courts give effect to these provisions through a transfer of venue (when the provision

points to a different federal forum) or dismissal without prejudice under the doctrine

of forum non conveniens (when the provision identifies a state or foreign forum).9

See Atl. Marine Const. Co., Inc. v. U.S. Dist. Court for W. Dist. of Tex., 571 U.S. 49,

59–60 (2013).


      9
         Appellees incorrectly suggest that the doctrine of forum non conveniens is
limited to circumstances involving foreign courts or law. In support, appellees rely
exclusively on cases that do not involve a purported forum selection clause. But
Intervenors invoke forum non conveniens as a mechanism to enforce what they
believe amounts to a forum selection clause—“the appropriate way to enforce a
forum-selection clause pointing to a state . . . forum.” See Atl. Marine Const. Co.,
Inc. v. U.S. Dist. Court for W. Dist. of Tex., 571 U.S. 49, 60 (2013). When used for
this purpose, the forum non conveniens analysis relied on by appellees is “adjust[ed]”
in significant respects, and the forum selection clause is “given controlling weight in
all but the most exceptional cases.” Id. at 63 (quoting Stewart Org., Inc. v. Ricoh
Corp., 487 U.S. 22, 33 (1988) (Kennedy, J., concurring)).

                                           11
                                   D.     Application

       It is beyond reasoned dispute that the district court possessed subject matter

jurisdiction in this case—Congress clearly authorized the district court to adjudicate

this matter when it enacted the Class Action Fairness Act, 28 U.S.C. § 1332(d).10

And, as the above principles dictate, the Colorado state court—no matter the

language in the stipulated judgment approving the Lindauer SA—could not divest the

federal district court of subject matter jurisdiction. Thus, contrary to the apparent

misperceptions of both parties, the state and federal courts enjoy concurrent

jurisdiction over this matter. See BNSF Ry. Co. v. Tyrrell, 137 S. Ct. 1549, 1557

(2017) (explaining that concurrent jurisdiction is a well-known term of art long

employed by Congress and the courts to refer to subject matter jurisdiction); id. at

1553 (distinguishing venue provision of Federal Employers’ Liability Act (FELA)

from jurisdiction provision, and holding that the state and federal courts have

concurrent jurisdiction over FELA claims).

       Accordingly, the only inquiries remaining in this appeal are (1) whether the

district court, pursuant to a doctrine of abstention or comity, should have stayed or

dismissed this action in favor of the state court litigation, and (2) whether the district


       10
          Intervenors do not dispute that this case meets the requirements of
§ 1332(d). But for the first time at any stage of this litigation, Intervenors assert in
their reply brief that removal was untimely because TEP did not remove the Lindauer
litigation to federal court in 2006, implicitly suggesting that TEP’s failure to remove
the Lindauer litigation precludes their removal of this action. This argument is
waived, but even if it were not it would fail because this case and the Lindauer action
are separate and distinct, and TEP was not barred from removing this case because it
declined to remove Lindauer.
                                            12
court abused its discretion in denying Intervenors’ motion to dismiss based on forum

non conveniens. We consider each question in turn.

   1. Younger Abstention

       The Intervenors urged the district court to abstain pursuant to the doctrines

announced in Younger v. Harris, 401 U.S. 37 (1971), and Colorado River, 424 U.S.
800. On appeal, perhaps recognizing the broad discretion accorded a district court in

deciding whether to abstain under Colorado River, the Intervenors abandon any

reliance on that doctrine in favor of their argument that the district court was required

to abstain under Younger. “We review de novo the district court’s decision on

whether to abstain under Younger.” Planned Parenthood of Kan. v. Andersen, 882
F.3d 1205, 1221 (10th Cir. 2018).

       Younger provides that a federal court must abstain from deciding a case

otherwise within the scope of its jurisdiction in “certain instances in which the

prospect of undue interference with state proceedings counsels against federal relief.”

Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 72 (2013). It applies to three

categories of state cases: (1) “state criminal prosecutions,” (2) “civil enforcement

proceedings,” and (3) “civil proceedings involving certain orders that are uniquely in

furtherance of the state courts’ ability to perform their judicial functions.” Id. at 73

(quoting New Orleans Pub. Serv., Inc. v. Council of New Orleans, 491 U.S. 350,

367–68 (1989)). Only “exceptional” circumstances merit Younger abstention,

however, and in the ordinary case, the default rule applies: that “[T]he pendency of

an action in [a] state court is no bar to proceedings concerning the same matter in the

                                            13
Federal court having jurisdiction.” Id. (alterations in original) (quoting Colorado

River, 424 U.S. at 817).

      Category one—state criminal prosecutions—clearly does not apply to the state

civil case. Nor does category two; the Supreme Court clarified in Sprint

Communications that Younger extends to civil enforcement proceedings that are

“akin to criminal prosecution.” Sprint Commc’ns, 571 U.S. at 79 (“Our decisions

applying Younger to instances of civil enforcement have generally concerned state

proceedings ‘akin to a criminal prosecution’ in ‘important respects.’ Such

enforcement actions are characteristically initiated to sanction the federal plaintiff,

i.e., the party challenging the state action, for some wrongful act.” (citations omitted)

(quoting Huffman v. Pursue, Ltd., 420 U.S. 592, 604 (1975))).

      That leaves category three: “civil proceedings involving certain orders that are

uniquely in furtherance of the state courts’ ability to perform their judicial

functions.” Id. at 73. Before turning to the Intervenors’ arguments in support of

Younger abstention under this category, we first review cases exhibiting this class’s

paradigm characteristics. “The prototypical examples of situations falling within this

third category are Juidice v. Vail, 430 U.S. 327 (1977), and Pennzoil [Co. v. Texaco

Inc., 481 U.S. 1 (1987)].” Aaron v. O’Connor, 914 F.3d 1010, 1016 (6th Cir. 2019).

      In Juidice, a state court entered a default judgment against Vail, who failed to

satisfy the judgment and later failed to appear at a hearing to “show cause why he

should not be punished for contempt.” 430 U.S. at 329. Juidice, a state court judge,

entered orders holding Vail in contempt and ordering his arrest. Id. at 330. Vail and a

                                           14
group of coplaintiffs also subject to state contempt proceedings brought suit in

federal district court “to enjoin . . . the use of the statutory contempt procedures

authorized by New York law and employed by [Juidice and other state court

judges].” Id. The federal district court “permanently enjoin[ed] the operation of

[those procedures].” Id. at 331.

       The Supreme Court held that the federal district court should have abstained

under Younger based on the “State’s interest in the contempt process, through which

it vindicates the regular operation of its judicial system” and because “federal-court

interference with the State’s contempt process” would be “‘an offense . . . likely to be

every bit as great as it would be were this a criminal proceeding.’” Id. at 335, 336

(quoting Huffman, 420 U.S. at 604). “The contempt power lies at the core of the

administration of a State’s judicial system,” the Court explained, id. at 335, and

interference with this process would both disrupt “the legitimate activities of the

Stat[e]” and could be interpreted as “reflecting negatively upon the state courts’

ability to enforce constitutional principles,” id. at 336 (alteration in original) (first

quoting Younger, 401 U.S. at 44; then quoting Huffman, 420 U.S. at 604).

       In Pennzoil, after receiving an adverse $11 billion judgment in Texas state

court, Texaco filed an action in federal district court “alleg[ing] that the Texas

proceedings violated rights secured to Texaco by the Constitution and various federal

statutes.” Pennzoil Co., 481 U.S. at 6. The district court determined Texaco had a

“clear probability of success” and accordingly issued a preliminary injunction barring

Pennzoil from attempting to collect its judgment through state court enforcement

                                             15
processes. Id. at 8. “The principal issue,” the Court explained, was “whether a federal

district court lawfully may enjoin a plaintiff” who prevailed in state trial court “from

executing the judgment in its favor.” Id. at 3.

      The Supreme Court held that the reasoning of Juidice required the district

court to abstain under Younger. Id. at 13.

      Both Juidice and this case involve challenges to the processes by which the
      State compels compliance with the judgments of its courts. Not only would
      federal injunctions in such cases interfere with the execution of state
      judgments, but they would do so on grounds that challenge the very process
      by which those judgments were obtained.
Id. at 13–14 (footnote omitted).

      Thus, both Juidice and Pennzoil involved requests to directly or indirectly

thwart state court compliance processes. See Joseph A. ex rel. Corrine Wolfe v.

Ingram, 275 F.3d 1253, 1272 (10th Cir. 2002) (“Younger governs whenever the

requested relief would interfere with the state court’s ability to conduct proceedings,

regardless of whether the relief targets the conduct of a proceeding directly.”); see

also Zeeco, Inc. v. JPMorgan Chase Bank, Nat’l Ass’n, No. 17-CV-384-JED-FHM,

2017 WL 6539504, at *2 (N.D. Okla. Dec. 21, 2017) (unpublished) (“What Younger,

Juidice, and Pennzoil have in common is that they all involved plaintiffs filing

separate federal suits in an attempt to enjoin ongoing state proceedings.”).

      Here, there is no such interference. After the district court preliminarily

approved the Sefcovic SA,11 Intervenors moved in state court for an order requiring


      11
        As the district court noted, counsel for the Intervenors admitted “that,
although he was aware of this lawsuit within months of its filing, he decided to
                                             16
TEP to “show cause why it should not be held in contempt of the [Lindauer SA].”

App. at 705. Intervenors argue that because this motion could eventually result in

“contempt proceedings under” Colorado law, the district court should have abstained

pursuant to the third Younger category. Aplt. Reply Br. at 21. In so arguing,

Intervenors suggest that the mere presence of contempt proceedings in state court

required the district court to abstain under Younger.

      But Younger does not mechanically require abstention whenever a state court

conducts contempt proceedings in a related matter. Rather, as the above cases show,

the “exceptional circumstances” requiring abstention under Younger’s third category

are present only when the relief requested from the federal court would enjoin or

otherwise interfere with such proceedings. See Columbian Fin. Corp. v. Stork, 811
F.3d 390, 393 (10th Cir. 2016) (“Younger requires federal courts to refrain from

ruling when it could interfere with ongoing state proceedings.”); ReadyLink

Healthcare, Inc. v. State Comp. Ins. Fund, 754 F.3d 754, 759 (9th Cir. 2014) (stating




monitor what the outcome of the case would be, in order to determine what action
would be [in] his clients’ best interest.” App. at 1088. After preliminary approval of
the settlement agreement in this action, Intervenors first initiated contempt
proceedings in state court, omitting any reference to the federal litigation in their
motion for an order to show cause. In this regard, this case presents the opposite of
the paradigmatic Younger scenario in which a litigant requests injunctive relief from
a federal court to thwart the consequences of its loss in state court.
       We hasten to add that TEP is not blameless with respect to litigation
gamesmanship. Upon removal, TEP did not apprise the federal district court that the
Lindauer SA was approved by a stipulated judgment that contained at least some
indication the state court contemplated a continuing role in the settlement’s
enforcement.
                                          17
Younger abstention is only appropriate if “the federal action would have the practical

effect of enjoining the state proceedings”).

       To be sure, Juidice tells us that contempt proceedings are “uniquely in

furtherance of the state courts’ ability to perform their judicial functions.” See Sprint

Commc’ns, 571 U.S. at 78. But Intervenors have not articulated, and we cannot

discern, any argument that the relief requested from the district court—approval of

the class settlement agreement—operates to enjoin or in any way interfere with the

state court’s ability to pursue contempt proceedings against TEP. Indeed, when

pressed at oral argument, counsel for the Intervenors conceded that the “the federal

court d[id not do] anything to enjoin the state court from proceeding with [the

contempt] motion.” Oral Argument at 15:01–15:16. Nevertheless, counsel argued that

Younger abstention applied because the federal court “exercised jurisdiction over the

subject matter and entered an order that amended—effectively amended—the

Lindauer settlement agreement.” Id. Although this assertion may raise concerns

relevant to the district court’s permissive decision to defer to the state court’s

concurrent jurisdiction, it is insufficient to mandate Younger abstention. Stated

simply, the “exceptional circumstances” requiring a court to abstain from exercising

its subject matter jurisdiction are not present every time a federal court is asked to

approve a private settlement agreement that resolves uncertainty flowing from an

earlier settlement agreement resolving state court litigation. See Sprint Commc’ns,
571 U.S. at 78 (“[O]nly exceptional circumstances . . . justify a federal court’s refusal

to decide a case in deference to the States.” (first alteration in original) (quoting New

                                            18
Orleans Pub. Serv., Inc., 491 U.S. at 368)). Because Intervenors have not established

that the district court’s orders interfered with a civil proceeding “uniquely in

furtherance of the state courts’ ability to perform their judicial functions,” the district

court properly found that Younger abstention did not apply. See id.

   2. Forum Non Conveniens

       Finally, Intervenors suggest the district court should have dismissed this action

under the doctrine of forum non conveniens because the Lindauer SA and/or its

companion stipulated judgment embodied the parties’ agreement to litigate their

disputes exclusively in state court. We first review whether the Lindauer SA contains

an exclusive forum selection provision12 before analyzing the effect of similar

language in the state court’s stipulated judgment.

       The Lindauer SA provides that the state court possesses “continuing

jurisdiction” to enforce provisions of the settlement related to “the description of past

and future royalty methodologies.” App. at 427–28. Under settled Colorado and

Tenth Circuit law,13 this language does not create a mandatory forum selection

clause.


       12
         We review the interpretation of a forum selection clause de novo, but review
for abuse of discretion a district court’s resolution of a motion to dismiss on forum
non conveniens grounds. Kelvion, Inc. v. PetroChina Can. Ltd., 918 F.3d 1088, 1092
(10th Cir. 2019).
       13
         Because the Lindauer SA contains a choice-of-law provision declaring that
Colorado law govern its interpretation, we apply Colorado law to interpret the forum
selection provision. See Yavuz v. 61 MM, Ltd., 465 F.3d 418, 430 (10th Cir. 2006)
(giving effect to a choice-of-law provision in a contract for the purpose of
interpreting its forum selection clause). But we cite to Tenth Circuit cases where
                                            19
      We have stated the general rule in interpreting forum selection clauses as

follows:

      where venue is specified [in a forum selection clause] with mandatory or
      obligatory language, the clause will be enforced; where only jurisdiction is
      specified [in a forum selection clause], the clause will generally not be
      enforced unless there is some further language indicating the parties’ intent
      to make venue exclusive.
K & V Sci. Co., Inc. v. Bayerische Motoren Werke Aktiengesellschaft, 314 F.3d 494,

499 (alterations in original) (quoting Paper Express, Ltd. v. Pfankuch Maschinen

GmbH, 972 F.2d 753, 757 (7th Cir. 1992)). Thus, our principal inquiry is whether the

parties intended venue in the state court to be permissive or mandatory. See

Vanderbeek v. Vernon Corp., 25 P.3d 1242, 1247 (Colo. App. 2000), aff’d, 50 P.3d
866 (Colo. 2002) (“Contract language mandating suit in a different forum requires

dismissal whereas language merely permitting suit in such forum does not.”); K & V

Sci. Co., 314 F.3d at 498 (“This court and others have frequently classified forum

selection clauses as either mandatory or permissive.” (internal quotation marks

omitted)).

      To find indicia of exclusivity, Colorado courts do not require any specific

incantation. See Vanderbeek, 25 P.3d at 1248 (“No specific language is required for a

provision to be mandatory. The clause need only contain clear language showing that




relevant because “there are no material discrepancies between Colorado law” and
federal law with regard to the validity and interpretation of forum selection clauses.
Excell, Inc. v. Sterling Boiler & Mech., Inc., 106 F.3d 318, 320 (10th Cir. 1997); see
Vanderbeek v. Vernon Corp., 25 P.3d 1242, 1247 (Colo. App. 2000), aff’d, 50 P.3d
866 (Colo. 2002) (citing to both Tenth Circuit and Colorado case law).
                                           20
the appropriate forum consists of that which has been designated.”). For example, in

Vanderbeek, the court considered a forum selection clause stating, “The Partners

hereby expressly agree to submit any dispute or action arising between the Partners

. . . to the jurisdiction of the state or federal courts found within the State of

Delaware [or various other specified forums].” Id. at 1247. Although the clause did

not include the words “shall,” “exclusive,” or “only,” the court concluded that “the

language reflects an effort of all of the partners to agree to the most convenient,

reasonable, and mutually agreeable place for any lawsuit which may arise between or

among them.” Id. at 1247–48.

       The putative forum selection clause in the Lindauer SA falls squarely outside

the general rule. Although the provision specifies that the state court have

“continuing jurisdiction” to enforce a portion of the Lindauer SA, it neither requires

that “all” actions be brought there, nor places any restriction on the parties’ ability to

bring suit elsewhere. See id. at 1248 (“[P]ermissive forum selection clauses authorize

suit in the designated forum, but do not prohibit litigation elsewhere.” (emphasis

added)). In short, the lack of any language suggesting exclusivity confirms that the

parties bargained for a permissive, but not mandatory, forum selection clause.

       But Intervenors argue for a different result because they sought enforcement

not only of a forum selection provision in a private agreement, but also of a similar

provision in the state court’s judgment approving the Lindauer SA. That state court

judgment—which, the parties agree, amounts to a stipulated judgment or consent

decree—declares that “this Court shall retain continuing jurisdiction of this action to

                                             21
address any issues concerning implementation of the Settlement Agreement and

enforcing this Final Judgment.” App. at 449. Intervenors urge that the two provisions

be read in pari materia, apparently arguing that language insufficient to establish an

exclusive forum selection clause in a private agreement does precisely that when

adopted by a court as part of a consent decree. We disagree.

      The Supreme Court has explained that “[c]onsent decrees and orders have

attributes both of contracts and of judicial decrees.” United States v. ITT Cont’l

Baking Co., 420 U.S. 223, 236 n.10 (1975). “Because of this dual character, consent

decrees are treated as contracts for some purposes but not for others.” Id. For

enforcement purposes, however, the Court has directed that “a consent decree or

order is to be construed . . . basically as a contract.” Id. at 238. And by asking the

district court to dismiss the action under forum non conveniens based on the consent

decree, Intervenors undeniably sought “enforcement” of the jurisdiction-retention

provision.

      Our conclusion that the retention of jurisdiction provision be interpreted like

an ordinary contract is bolstered by the fact that the state court merely adopted a

proposed judgment jointly drafted by the parties and submitted alongside the

settlement agreement. Indeed, the Intervenors relied on this fact below in urging the

district court to find indicia of exclusivity and to hold the parties to their agreement:

      The parties reinforced the mandatory nature of their agreement that the
      Garfield County District Court would have jurisdiction over the Lindauer
      Settlement Agreement by attaching to that agreement the proposed form of
      judgment, in which the Garfield County District Court expressly retained


                                            22
      jurisdiction. The court ultimately adopted that [proposed] form of judgment
      and retained jurisdiction.
App. at 522 n.3 (record citations omitted). Thus, by the Intervenors’ own admission,

the parties bargained for and drafted both provisions. We therefore see no reason to

deviate from a contractual inquiry focusing on whether the parties intended that the

provision be permissive or mandatory. And this conclusion is dispositive because, as

with the provision in the Lindauer SA, the provision in the stipulated judgment

contains no indication that the parties intended to bind themselves to litigate

exclusively in the state court as required by Colorado law.

      In summary, because neither the forum selection clause in the Lindauer SA nor

the related language in the stipulated judgment is mandatory, the district court did not

abuse its discretion in declining to dismiss this case under the doctrine of forum non

conveniens.

                                III.   CONCLUSION

      For the reasons articulated, the district court properly determined that it

possessed subject matter jurisdiction over this action, correctly declined to abstain

under Younger, and rightly found “no indication that the parties contemplated [the

state court] to [be] the exclusive forum” in which to litigate their contractual

disputes. App. at 1089. The judgment is AFFIRMED.




                                           23